Exhibit 10.12

Compensatory Arrangements with Executive Officers

Base salary information for our executive officers for 2009 is set forth in the
table below.

 

Name

  

Title

   Base Salary

C. Richard Harrison

   Chief Executive Officer and President    $ 600,000

Barry F. Cohen

   Executive Vice President, Strategic Services and Partners    $ 415,000

Paul J. Cunningham

   Executive Vice President, Worldwide Sales    $ 415,000

Anthony DiBona

   Executive Vice President, Global Maintenance Support    $ 363,000

James E. Heppelmann

   Executive Vice President and Chief Product Officer    $ 487,000

Cornelius F. Moses

   Executive Vice President and Chief Financial Officer    $ 415,000

Aaron C. von Staats

   Corporate Vice President, General Counsel and Secretary    $ 325,000

Compensatory arrangements relating to other aspects of our executive
compensation program are included as exhibits to our Annual Report on Form 10-K
for our fiscal year ended September 30, 2008. In addition, further information
about compensation of our executive officers is found in our proxy statements on
file with the Securities and Exchange Commission, as well as in our periodic
Current Report on Form 8-K filings.